Citation Nr: 1415535	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral foot disabilities, claimed as bunions.

2. Entitlement to a compensable rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970 and from May 1990 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held in March 2013 by means of video conferencing equipment with the Veteran in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony has been associated with the electronic, Virtual VA, claims file. 

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral foot disability, claimed as bunions, had its onset during service.





CONCLUSION OF LAW

The criteria for service connection for a bilateral food disability, claimed as bunions, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, the Veteran seeks service connection for disabilities of the feet, claimed as bunions.  Based on a review of the evidence, the Board finds that service connection for the bilateral foot disability is warranted.  First, the Board observes that bunions are capable of lay observation.  Here, the Veteran has claimed that her bunions had their onset during service as a result of wearing combat boots.  In support of her claim is a July 2008 letter from a supervisor that worked with her from July 2003 to June 2006.  In this letter, he stated that she was required to wear the dress uniform and Battle Dress Uniform (BDUs) which included the wearing of boots.  He noted that in September 2005 the BDU uniform became the mandatory uniform and that the Veteran hated the uniform because the boots caused her feet to hurt.  By the time he left in June 2006, the Veteran had to prop her feet on her desk drawer to get relief.

The Veteran also submitted numerous statements from her physician co-workers which indicate that she informally consulted with them during service about her feet.  Dr. W.P.T. worked with the Veteran from August 1998 until his retirement in April 2006.  He stated that it was not uncommon for military personnel assigned to the unit to seek informal medical advice or consultation from one of the three or four doctors present.  He indicated that because of the informal nature of the consultations, the encounters were not always documented in the medical records.  He recalled that during his time with the Veteran's unit, he consulted with her on at least two occasions about her foot pain.  She complained of chronic bilateral pain around the first metatarsophalangeal joints which was aggravated by weight bearing and after participating in testing runs.  She complained that wearing boots was becoming increasingly uncomfortable.  On one occasion, he had her remove her boots and socks so he could examine her feet.  At that time, he observed hallux valgus deformity bilaterally with a medial prominence of the distal metatarsals consistent with early bunion formation.  He said he advised her that her condition was fairly mild and had probably been aggravated by her physical testing.  He also informed her that the condition was chronic and would probably progress over time.

A March 2011 letter from Dr. W.B.K. indicates that he worked with the Veteran from August 1999 to December 2006.  He reported that the Veteran often complained that her military footwear made her feet hurt.  He recalled that on one occasion, she showed him her feet and he observed enlargement of the first metatarsophalangeal joints.  He said he told her that she had bunions and would probably need surgery at some point.

In an undated letter, Dr. D.E.J. stated that he too worked with the Veteran from 1998 to 2006 and that his cubicle was next to hers.  He recalled that he could hear all of her conversations and that she would complain on at least a weekly basis that her feet would hurt because she had to wear combat boots as was required in the military uniform.

Treatment records show that he Veteran was treated in December 2007, less than a year after separation from service, for painful feet, diagnosed as bunions.

In an October 2009 letter, Dr. D.R.M., a podiatrist, states that he evaluated the Veteran in January 2008 and that her clinical and radiographic findings were consistent with bunions.  He reported that he has been treating bunion deformities medically and surgically for 25 years and that he has not seen any develop in a time frame of less than two years and that it is usually a much longer period than that for bunions to develop.

The only evidence against the Veteran's claim is the April 2009 VA examination.  The examiner opined that it is less likely as not that the Veteran's bunions and hallux valgus were caused by or the result of active duty service.  The examiner based his opinion on the fact that he found no documented evidence to show that the diagnosis caused significant problems as far as documentation in the service department record.  The examiner did not indicate whether he considered the Veteran's medical history about the onset of bunions during service, nor did the examiner otherwise address her statements describing her bunions or her foot symptoms.  He stated only that the foot conditions did not cause significant problems.  The Board observes that the existence of the bunions or hallux valgus, not the severity, is determinative in this case.  Thus, the opinion is given little probative weight.

Here, the Board finds that the evidence clearly shows that the Veteran's bunions had their onset during service.  Bunions can be observed by laypersons; thus her testimony and statements that the bunion on each foot had its onset during service are competent.  Further, her statements are credible as they are supported by her physician co-workers with whom she consulted about her bunions during service.  Further, she sought treatment for her bunions in December 2007, within a year of separation from service.  Notably, Dr. D.R.M. stated that in 25 years, he has not seen bunions develop in a time frame of less than 2 years.  Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's bunions had their onset during service.  Accordingly, service connection for bilateral foot disabilities, claimed as bunions, is granted.


ORDER

Service connection for bilateral foot disabilities, claimed as bunions, is granted.





REMAND

Reason for Remand: To schedule a VA examination to determine the current severity of the left ear hearing loss.

The Veteran seeks a compensable rating for her service-connected left ear hearing loss.  During her testimony before the Board in March 2013, she testified that her disability had worsened since her April 2009 VA examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that her service-connected disability has worsened since she was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current severity of her service-connected left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of her left ear hearing loss.  The claims file and copies of pertinent records in the electronic claims files must be provided to the examiner and the examiner must indicate review of these items in the examination report.

All indicated tests should be conducted and all symptomatology reported in detail.

2. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


